DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-12, in the reply filed on 7/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0043713 (hereafter Seko) in view of US 2005/0236176 (hereafter Hsu).
Regarding claim 1, Seko, as shown in figures 1-3, discloses a chip on film package structure, comprising: 
a flexible film (4) comprising a chip mounting region (under chip 1, see figure 3) and a peripheral region (considering regions outside chip mounting region) surrounding the chip mounting region; 
a patterned metal layer (8) disposed on the flexible film; 
a chip (1) mounted on the chip mounting region and electrically connected to the patterned metal layer; 
a patterned solder resist layer (6) and covering a part of the patterned metal layer.
Seko does not disclose a code-included pattern disposed on the peripheral region of the flexible film, wherein the code-included pattern comprises a plurality of machine-readable data.
Code-included pattern disposed on a peripheral region of a flexible film and the code-included pattern comprises a plurality of machine-readable data is old and well known in the art.  For example, Hsu, as shown in figures 1-2, discloses a code-included pattern (140/240) disposed on the peripheral region of a circuit substrate, wherein the code-included pattern comprises a plurality of machine-readable data (see “bar code reader”).
 It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to a code-included pattern disposed on the peripheral region of the flexible film, wherein the code-included pattern comprises a plurality of machine-readable data in order to provide traceable data about the package as is well known in the art and as evidenced by Andrewartha Paragraph Hsu.
	Regarding claim 2, the modified package of Seko discloses the chip on film package structure as claimed in claim 1, wherein the code-included pattern can comprise a pattern of a barcode (143; see par. 11).
	Regarding claim 3, the modified package of Seko discloses the chip on film package structure as claimed in claim 1, wherein the machine-readable data are adapted to be extracted from an image of the code-included pattern (see “readable”, see par. 11).
	Regarding claim 4, the modified package of Seko discloses the chip on film package structure as claimed in claim 3, wherein the plurality of machine-readable data inherently can be used to contain product information of at least one of the chip and the chip on film package structure.
	Regarding claim 5, the modified package of Seko discloses the chip on film package structure as claimed in claim 4, wherein the product information inherently can comprise a manufacturing date, a part number, a lot number, and/or a batch number (“identifiable and traceable”; par. 1).
	Regarding claim 6, the modified package of Seko discloses the chip on film package structure as claimed in claim 1, wherein the patterned metal layer comprises a circuit pattern electrically connected to the chip.
	Regarding claim 7, the modified package of Seko discloses the chip on film package structure as claimed in claim 6, wherein the code-included pattern is electrically insulated from the circuit pattern.
	Regarding claim 8, the modified package of Seko discloses the chip on film package structure as claimed in claim 1, wherein the patterned solder resist layer can cover the code-included pattern (see figure 1F of Hsu).
	Regarding claim 9, the modified package of Seko discloses the chip on film package structure as claimed in claim 1, wherein the patterned solder resist layer covers a part of the flexible film exposed by the code-included pattern (since the upper surface of film 4 is covered by resist layer 6 except the area under the chip 1).
	Regarding claim 10, the modified package of Seko discloses the chip on film package structure as claimed in claim 1, except wherein the patterned solder resist layer is pervious to light.
	Transparent solder resist is old and well known insulating material in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the patterned solder resist layer is pervious to light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 11, the modified package of Seko discloses the chip on film package structure as claimed in claim 1, wherein the patterned solder resist layer comprises a covering pattern directly disposed on the peripheral region of the flexible film (see patterned shape of resist layer 6; fig.1).
	Regarding claim 12, the modified package of Seko discloses the chip on film package structure as claimed in claim 1, wherein the code-included pattern exposes a part of the flexible film (see code included patterns 140, 240 of Hsu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847